In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Westchester County (LaCava, J), entered July 28, 2004, which denied their motion for summary judgment dismissing the amended complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion *565for summary judgment dismissing the amended complaint since the defendants failed to submit sufficient evidence in admissible form to establish their entitlement to judgment as a matter of law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). The defendants failed to show that the unsigned deposition transcripts of various witnesses submitted in support of their motion were previously forwarded to the relevant witnesses for their review pursuant to CPLR 3116 (a). Hence, contrary to the defendants’ contention, the transcripts were not admissible (see Lalli v Abe, 234 AD2d 346, 347 [1996]; Palumbo v Innovative Communications Concepts, 175 Misc 2d 156, 157-158 [1997]; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3116:l). Florio, J.P., Goldstein, Crane and Lifson, JJ., concur.